Citation Nr: 1444023	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07- 09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by pain and weakness in the lower extremities, to include as due to exposure to chemicals and contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to August 1972 and April 1973 to July 1978.  This matter is on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina and then to Louisville, Kentucky.  In November 2010 and in January 2013 the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  In July 2013, it was again remanded (by a then-Acting Veterans Law Judge)( primarily for corrective action for failure to complete prior remand instructions).  It is now assigned to the undersigned.

The July 2013 Board remand noted the issue of service connection for pain and weakness in the upper extremities had been raised by the record, and referred such issue to Agency of Original Jurisdiction (AOJ).  The record shows that such claim has not yet been addressed by the AOJ.  It is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  


REMAND

The actions ordered in the July 2013 remand have not been completed, and the record remains inadequate to properly address the matter on appeal, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Specifically, the Board remanded the case in part for the RO to obtain a VA neurological examination of the lower extremities and a medical opinion as to the etiology of the Veteran's lower extremity pain and weakness.  The Veteran's claim was then to be readjudicated.  These actions were not completed.

Following the last previous remand, the RO did not (as instructed) arrange for a peripheral nerves examination of the Veteran, but instead secured a February 2014 medical opinion in the matter (that did not address all of the specific questions posed in the July 2013 remand).  The opinion indicated that the Veteran's "pain and weakness in the lower extremities" are not due to his exposure to Camp Lejeune contaminated water (CLCW).  The rationale for the opinion pointed to the negative February 2013 neurophysical exam, and stated that the current scientific literature, biomedical knowledge was that environmental/occupational exposure to TCE/PCE/Benzene does not cause or aggravate "pain and weakness in the lower extremities".  The opinion is inadequate because it does not address (as was sought by the July 2013 remand) the Veteran's additional lay statements that his pain and weakness began following a reaction he had to a swine flu vaccination in service in 1976.  Moreover, the February 2014 medical opinion states that the Veteran does not have a diagnosis of peripheral neuropathy.  Notably, the February 2014 cites to a February 2013 VA examination report (which shows a diagnosis of peripheral neuropathy manifested by pain and weakness in the lower extremities).

As summarized in the July 2013 Board remand, the Veteran's current claim seeking service connected is premised on a theory that pain and weakness in the extremities reportedly began following a negative reaction he had to a swine flu vaccination in 1976, (also of interest was his reported exposure to cleaning chemicals and contaminated water while stationed at Camp Lejeune).

VA Compensation and Pension Service Training Letter 11-03 indicates that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the mid-1950s to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), including benzene, Vinyl Chloride, trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE).  The Letter also provides that service connection for disability caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation. 

The Veteran's service personnel records confirm that he served from May 1968 to August 1972, and was stationed at Camp Lejeune (falling within the range of subjects identified as potentially exposed to VOCs during such service.   Fast Letter No. 11-03 provides instructions for processing claims involving exposure to contaminated water at Camp Lejeune.  Appeals involving claims seeking service connection for specific disabilities asserted to be secondary to such exposure are to be remanded to the Louisville, Kentucky RO, and the Board had remanded this case to the Louisville, RO for further development.  The Board noted that while the Veteran's service treatment records (STRs) do not show treatment for, or complaints of, pain and weakness of the lower extremities postservice records show that he sought treatment for such complaints in December 1978, approximately 5 months after separation from service (at which time he reported that the symptoms had been present for approximately a year, and that he had left military service because he felt that pain and weakness prevented him from performing service effectively). 

Treatment records since 1978 show that the Veteran has continued to receive ongoing treatment for complaints of lower extremity pain and weakness.  Throughout, no clear etiology for the complaints has been identified (although multiple sclerosis has been ruled out).

Earlier, in November 2010, the Board had noted that while the severity of the Veteran's symptoms had fluctuated over the years, his assertions that his symptoms had been present continuously since their initial manifestation in service were both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In addition, the Board noted that his statements regarding his reaction to the swine flu vaccination were competent and credible, and that an examination was necessary.

On December 2010 VA examination the impression was lower extremity pain and weakness of unknown etiology.  The January 2013 Board remand found that examination inadequate (because the examiner failed to address the previous diagnosis of peripheral neuropathy in an October 2005 private treatment report, and because, the examination report did not indicate that a complete neurological examination was performed to confirm or rule out this diagnosis).

On February 2013 VA examination the diagnosis was peripheral neuropathy of the legs.  The Veteran reported that he first noted weakness and pain in his legs in approximately 1977 while stationed in Washington, D.C., and walking up a hill to work, and has had problems in his legs ever since.  He indicated that the leg disorder progressively worsened since service (with pain as the main feature and weakness as a lessor problem.  He reported that he used a cane for balance when walking in a yard.  The examiner found that the Veteran had peripheral neuropathy manifested principally by pain in the lower extremities, with some weakness, and concluded that it was less likely related to service due to lack of documentation of complaints of this nature in STRs.  The July 2013 Board remand found this opinion to be inadequate, given the faulty that the rationale relied solely on an absence of medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the adequacy and persuasiveness of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Because the December 2010 and February 2013 examinations and February 2014 medical opinions have been inadequate, another remand for VA examination and an adequate medical opinion is necessary.  Such remand is mandated by governing case law.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record also does not show any follow-up regarding the Veteran's hearing request.  The July 2013 Board remand observed that in March 2007 the Veteran requested a Board hearing at the RO.  In April 2007 there was an e-mail exchange regarding transfer of the Veteran's file from the Roanoke RO to North Carolina, and indicating that the file should be returned to Roanoke for certification and scheduling of a Travel Board hearing.  A September 2007 notice sent to the Veteran advised him of a hearing scheduled at the Winston-Salem RO in October 2007.  Thereafter, a notation on the record notes that the hearing was cancelled by the Veteran; however, there is no written request for cancellation in his record.  The Board sought clarification regarding whether the Veteran still desired a Travel Board hearing.  The record includes correspondence from the Veteran (initially received in October 2007, and subsequently date stamped received in September 2013) indicating that he would attend his scheduled hearing.  It appears that such correspondence was not timely associated with the record.  The previous Board remand ordered clarification whether the Veteran continued to desire a Travel Board hearing (as nothing in the record shows that he failed to report for a hearing or identifies specifically who cancelled the October 2007 hearing).  Such clarification remains necessary.  

The case is REMANDED for the following:

1.  The AOJ must make a preliminary determination (with citation to supporting documentation in the record) regarding the status of the Veteran's hearing request and the circumstances regarding the cancellation of the October 2007 hearing.  If it is determined that the Veteran did not fail to appear, it must be determined at whose behest the hearing was cancelled?  If it was not cancelled at the Veteran's behest, and he still desires a hearing, the AOJ should schedule him for a Travel Board hearing.  Further development should proceed only if a hearing before the Board is not scheduled.

2.  In accordance with VBA Fast Letter No. 11-03, dated January 11, 2011, case must be returned to the Louisville, Kentucky RO for further development.  The AOJ should secure for the record updated copies of the records of all treatment (private and VA) that the Veteran has received for his pain and weakness of the lower legs.

3.  The AOJ should thereafter arrange for an examination  of the Veteran by an appropriate physician to determine the etiology of his complaints of lower extremity pain and weakness.  The entire record, to include this REMAND, must be reviewed by the examiner.  The examiner should have available the dates, location, and duration of the Veteran's stationing at Camp Lejeune, his medical, occupational and environmental exposure history, and all other pertinent facts.  The examination report should also include discussion of the Veteran's documented medical history and assertions.  Any diagnostic studies indicated should be completed, and the findings on neurological examination of the lower extremities should be described in detail.  The examiner should specifically indicate (with explanation) whether a diagnosis of peripheral neuropathy of the lower extremities or another such diagnosis is appropriate.  If not, reconcile that conclusion with such diagnosis previously made on VA examination .

With respect to each diagnosed disability (or unexplained symptoms/complaints noted), the examiner should state whether it is at least as likely as not (a 50 % or better probability) that such disability (i) had its onset in, or is otherwise etiologically related to, service/events therein, including a 1976 swine flu vaccination and exposure to cleaning chemicals, and CWCL, or (ii) whether an alternate etiology is more likely. 

The examiner must consider and address the postservice notations of lower extremity pain and weakness shortly after discharge, as well as the Veteran's statements regarding the onset of pain and weakness in the lower extremities in service and continuing such symptoms since.  All opinions should include rationale.  If an opinion sought cannot be provided without resort to speculation, it must be so noted, with explanation why the opinion cannot be provided.  In the event that the Veteran does not report for a scheduled examination, there must be documentation in the record that the notice of the examination was sent to his last known address (and whether any notice sent was returned as undeliverable).

4.  The AOJ should review the examination report to ensure that it is fully in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must ensure compliance.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board,.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

